Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 2, 2005                                                                                       Clifford W. Taylor,
                                                                                                                 Chief Justice

  128135                                                                                               Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
  _________________________________________                                                            Stephen J. Markman,
                                                                                                                      Justices
  IN RE PETITION FOR PROPERTY TAX
  EXEMPTION.
  _________________________________________

  T. C. SPANN BIBLE INSTITUTE,
             Petitioner-Appellant,
  v                                                                 SC: 128135
                                                                    COA: 257034
                                                                    Wayne CC: 04-405432-AV
  CITY OF WESTLAND, and ASSESSOR, CITY
  OF WESTLAND,
            Respondents-Appellees.

  _________________________________________/

        On order of the Court, the application for leave to appeal the January 20, 2005
  order of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 2, 2005                    _________________________________________
           s1026                                                               Clerk